Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to the amendment filed on February 18, 2021 (Original application filed September 11, 2019). Applicant has amended claims 1, 8, 9, 17, 18 cancelled no claims and added no new claims. THIS ACTION IS MADE FINAL. Claims 1-20 are pending of which claims 1, 9 and 17 are in independent form.  Claims 1-20 are presented for examination. 

Examiner's Note: Examiner has cited particular paragraphs and/or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nguyen (“Nguyen”, US 2018/009757 A1).in view of Baer ET (“Baer”, US 7,895,243 B1).

Claim 1: Nguyen teach, a method comprising:
receiving, from a client computing device, an indication of a first content item for inclusion in a content item collection (At step 704, user device 210 can receive a selection of a content item to attach to the message, P73);
generating, in association with a user account associated with the client computing device, a collection content item associated with the first content item (At step 708, user device 210 can generate a shared folder associated with the message, P75);
providing the collection content item for display on the client computing device, wherein when displayed on the client computing device the collection content item comprises a selectable reference corresponding to the first content item (At step 710, user device 210 can store the selected content item in the shared folder.  For example, instead of attaching the selected 
and a content display area (For example, attachment area 310, and the content items therein, can be displayed separately from the messages presented on GUI 300 (e.g., in a GUI displayed using a separate application, which can be displayed in conjunction with or as an overlay on GUI 300).  While a user is viewing any message in a message thread, attachment area 310 can present content items or attachments associated with the displayed message, P58 and Fig. 3); 
identifying a digital location associated with the first content item based on receiving, from the client computing device, an indication of a selection of the selectable reference corresponding to the first content item (At step 712, user device 210 can generate a link to the content item in the shared folder in the body of the message, P78);
accessing the first content item from the digital location associated with the first content item (At step 714, user device 210 can present representations of content items in the shared folder in the GUI of the messaging client, P79); 
and providing a rendering of the first content item to the client computing within the content display area device (the user can view any message in the message thread and still view the attachments associated with the message thread in the attachment side bar GUI, P79);
but does not explicitly teach,
a table of contents display area.
Baer teach, a web-based system, method and program product are provided for adding content to a content object stored (e.g., a custom compilation or prepublished work) in a data repository as a group of hierarchically related content entities (Abstract), and further teach, a table of contents display area (A "Content" column 130 shows the default format that initially includes the volume, table of contents, preface and index., CL 45: 41-49). Therefore, it would have been obvious to one having ordinary skill in the art at the time to combine the teaching of Baer, in Nguyen to display table of contents. Motivation to combine comes from Nguyen, who teaches list of attachments (310 in Fig 3) that can be extended to include a list of table of contents.


Claim 2: Nguyen teach, wherein receiving an indication of the first content item for inclusion in the collection content item comprises receiving a selection of one of a cloud storage document, PDF document, a MS Office document, a web page, or a digital media file (An account can be used to store content items, such as digital data, documents, text files, audio files, image files, video files, etc., from one or more client devices 102 authorized on the account, P23).

Claim 3: Nguyen teach, wherein generating the collection content item comprises: determining a digital location associated with the first content item (The content directory can identify the location of each content item in content storage 160, P32); and wherein the selectable reference points to the digital 

Claim 4: Nguyen teach, wherein determining the digital location associated with the first content item comprises determining one or more of a digital location of the first content item within a cloud storage system, a digital location of the first content item within a third party storage system, a digital location of the first content item within a file system on the client computing device, or a digital location of the first content item within an Internet web server (Alternatively, content storage 160 can be a cloud storage provider or network storage accessible via one or more communications networks. P24).

Claim 5: Nguyen teach, further comprising: receiving, from the client computing device, an indication of a second content item for inclusion in the content item collection (At step 802, user device 210 can receive a selection of a message thread in a messaging client, P82); and modifying the collection content item based on the indication of the second content item by: determining a digital location associated with the second content item; and adding, to the collection content item, a selectable reference to the digital location associated with the second content item (At step 810, user device 210 can determine a change of status corresponding to an attachment represented in the graphical user interface of the messaging client, P86).

Claim 6: Nguyen teach, further comprising: receiving, from a second client computing device, a request for the collection content item; providing, to the second client device, the first content item within the collection content item based on a permission setting associated with the first content item (At step 716, user device 210 can send the message, including the link, to the recipients… the recipients can interact with a local version of the attachments stored on their own devices, P80); and withholding, from the second client device, the second content item within the collection content item based on a permission setting associated with the second content item (At step 706, user device 210 can determine recipients of the message, P74).

Claim 7: Nguyen teach, wherein providing the rendering of the first content item to the client computing device comprises: determining a file type associated with the first content item; and generating, based on the file type, a rendering of the first content item (Content storage 160 can also store metadata describing content items, content item types, P25).

Claim 8: Nguyen teach, wherein receiving the indication of the first content item for inclusion in the content item collection comprises receiving an indication of a first version of a plurality of versions associated with the first content item (For example, when messaging client 220 receives a selection of graphical element 


Claim 9 is similar in scope to claim 1, and therefore rejected under similar rationale. Furthermore, Nguyen teaches a system (FIG. 2 is a block diagram of a system for managing message attachments in an online content management system, P6).

Claim 10: Nguyen teach, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client computing device, an edit to the first content item, wherein the edit to the content was based on a user interacting with the rendering of the first content item within the second display area (For example, content management system 106 can monitor content items and determine when a user has opened a content item for viewing, when a user has made changes or edited a content item, when a user has created a new content item, when a new version of a content item has been created, and/or any other type of activity, P86); and updating the first content item based on the edit to the content (For example, messaging client 220 can update the displayed representations of the content items associated with the currently selected message thread to reflect the status updates determined at step 810, P87).

Nguyen teach,  further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client computing device, a request to directly access the first content item; based on the request to directly access the first content item, provide, to the client computing device, the first content item without providing the content collection item; and updating the first content item based on edits received from the client computing device directly accessing the first content item (Similarly, content storage 160 can store content items more efficiently, as well as provide the ability to undo operations, by using a content item version control that tracks changes to content items, different versions of content items (including diverging version trees), and a change history.  The change history can include a set of changes that, when applied to the original content item version, produce the changed content item version, P26).

Claim 12: Nguyen teach, wherein receiving, from the client computing device, the indication of the first content item for inclusion in a content item collection comprises receiving the indication from within a display of the first content item that a new content item collection should be generated comprising the first content item (When the user attaches to the message a content item that is already managed by content management system 106 (e.g., already stored in managed file system 230), messaging client 220 can create a new version of the content item in managed file system 230, generate a link to the new version of the content item (e.g., representing the attached version of the content item), and 

Claim 13: Nguyen teach, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client computing device, one or more edits associated with the rendering of the first content item; and update the first content item based on the one or more edits (For example, if another user opens, edits, moves, or otherwise interacts with a content item, content management system 106 can send this state change information, including activity performed, an identification of a user who performed the activity, and/or a timestamp representing when the activity was performed, to messaging client 260.  Messaging client 260 can then present this state change information along with the content item on the GUI of messaging client 260, as described further below, P53).

Claim 14 is similar in scope to claim 6, and therefore rejected under similar rationale.

Claim 15: Nguyen teach, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client computing device, a version action in connection with the first content item in the collection content item; update the selectable reference associated with the first content item within the collection content item to be associated with a digital 

Claim 16: Nguyen teach, further comprising instructions thereon that, when executed by the at least one processor, cause the system to: receive, from a second client computing device, a request for the first content item in the collection content item; and provide the fixed version of the first content item to the second client computing device based on the selectable reference being associated with the digital location of the fixed version of the first content item (Changes or updates to content in the content storage 160 made through the web interface, such as uploading a new version of a content item, can be propagated back to other client devices 102 associated with the user's account.  For example, multiple client devices 102, each with their own client software, can be associated with a single account and content items in the account can be synchronized between each of the multiple client devices 102, P28).

Nguyen teaches a system Storage device 930 is a non-volatile memory and can be a hard disk or other types of computer readable media which can store data that are accessible by a computer, such as magnetic cassettes, flash memory cards, solid state memory devices, digital versatile disks, cartridges, random access memories (RAMs) 925, read only memory (ROM) 920, and hybrids thereof, P91) and Nguyen further teach, in response to receiving, from the client computing device, an indication of a selection of the selectable reference to the first content item within the first display area of the collection content item (At step 712, user device 210 can generate a link to the content item in the shared folder in the body of the message, P78), providing a rendering of the first content item within a second display area of the collection content item (the user can view any message in the message thread and still view the attachments associated with the message thread in the attachment side bar GUI, P79);

Claim 18: Nguyen teach, further storing instructions that, when executed, cause the at least one computing device to: receive an indication of a second selection associated with the selectable reference to the second content item (At step 802, user device 210 can receive a selection of a message thread in a messaging client, P82); and replace the rendering of the first content item within the second display area with a rendering of the second content item (For example, messaging client 220 can update the displayed representations of the content 

Claim 19 is similar in scope to claim 11, and therefore rejected under similar rationale

Claim 20 is similar in scope to claim 6, and therefore rejected under similar rationale.

Response to Arguments

Applicant's arguments, filed on February 18, 2021 have been considered but they are not persuasive in view on new rejection(s), citation(s) and/or clarification(s). However, the examiner is always available for discussions via telephonic interviews.


Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL N KUMAR whose telephone number is (571)270-1693 and Fax number is (571)270-1693 .  The examiner can normally be reached on Monday-Fridays ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL N KUMAR/							3/24/2021Primary Examiner, Art Unit 2174